PER CURIAM.
This is an appeal by defendant from a judgment of the justice of the second district court in an action of replevin to recover a horse and cart which were held by the defendant, a stable keeper, under a claim of lien. The question litigated upon the trial was whether defendant had a lien. The justice found that he had, to.the amount of $25, after setting off against his ■ *973charges various charges for cigars he had bought; and on January 19, 1893, signed and filed a “memorandum,” as follows:
“The cigars of August 4th, allowed at $70, and the six hundred cigars admitted, at $30, making $100. The keep of the horse from August 1st to December 31st, at $25 a month, $125. Therefore, judgment for defendant, that he retain possession of one roan horse to satisfy a lien of $25.
“Dated New York, Jan. 19, 1893.”
But' the return upon appeal certifies that on the 19th day of January, 1893, he rendered a judgment “in favor of the plaintiff against the defendant, as set forth in the judgment annexed to it.” No judgment is annexed except the memorandum above referred to. The return therefore shows, first, a judgment in favor of defendant, and ultimately one in favor of plaintiff, and will have to be reversed. There being a finding of a lien in favor of defendant, he should have had judgment. Judgment reversed, and new trial ordered, with costs to appellant, to abide event. All concur.